Citation Nr: 1226928	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-28 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for residuals of a fractured right jaw.  

4.  Entitlement to service connection for a broken eardrum.  

5.  Entitlement to service connection for a lung disorder, to include atelectasis.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2004 and January 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, the Board denied these and other pending claims in an October 2007 decision.  The Veteran then appealed the denial of his claims to the United States Court of Appeals for Veterans Claims (the Court).  

In a March 2011 decision, the Court affirmed the Board's denial of several claims and vacated and remanded the following issues: whether new and material evidence had been received to reopen a claim for service connection for PTSD; whether new and material evidence had been received to reopen a claim for service connection for hearing loss with tinnitus; and claims for service connection for residuals of a fractured right jaw, for a broken eardrum, and for a lung disorder, to include atelectasis.

Subsequently, in a February 2012 decision, the Board found that new and material evidence had been received to reopen service connection claims for PTSD and for hearing loss with tinnitus.  These reopened claims for service connection for an acquired psychiatric disorder, to include PTSD, and for hearing loss with tinnitus, as well as the Veteran's claims for service connection for residuals of a fractured right jaw, for a broken eardrum, and for a lung disorder, to include atelectasis, were remanded for further development.  

In this decision, for the reasons explained herein, the Board has separately adjudicated the Veteran's claims for hearing loss and for tinnitus, so these issues are separately listed on the title page.  

The Board notes that in two February 2012 statements the Veteran appears to raise the issue of a claim of clear and unmistakable error (CUE), but it is not clear from the Veteran's statements whether it is against the July 2005 statement of the case, which denied service connection for PTSD, or the Board's February 2012 remand of the issues involved in this appeal.  In either case, the Veteran is advised that while a request for CUE may be made at any time after the decision is made, that decision must be final and not under appeal.  See 38 U.S.C.A. §§ 5109A; 7105(c) (unappealed decision by RO is final) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.1100(a) (Board decision on the merits, and not remands, are final decisions); 20.1103 (a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected).  Consequently there is no CUE claim currently for consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for a broken eardrum, for a lung disorder, and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA scheduled the Veteran for an examination in connection with his claim for service connection for hearing loss, but the report of examination shows that the Veteran did not cooperate and left that examination in February 2012 because he did not want anything in his ears.  

2.  The Veteran has not demonstrated good cause for his failure to cooperate with the February 2012 audiological examination.  

3.  The evidence of record does not show that the Veteran has a current hearing loss disability as defined by VA regulations.  

4.  Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.  

5.  VA scheduled the Veteran for a dental examination in connection with his claim for service connection for residuals of a fractured right jaw.  Information in the claims file shows that the Veteran did not appear for that examination scheduled for a date in March 2012.  

6.  The Veteran has not demonstrated good cause for his failure to report for the March 2012 dental examination.  

7.  The evidence of record does not show that the Veteran has current residuals of a fractured right jaw.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, 3.655 (2011).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The criteria for service connection for residuals of a fractured right jaw have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran has not alleged prejudice with respect to notice and none is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letters dated in April 2004, June 2004, November 2005, and March 2006 of the criteria for establishing service connection for hearing loss, tinnitus, and residuals of a fractured right jaw, as well as his and VA's respective duties for obtaining evidence.  The correspondence of April 2004, June 2004, and November 2005 addressed the first three of these notice elements and predated the initial adjudication by the RO in January 2006.  Subsequently, he was notified of how VA determines disability ratings and effective dates in the March 2006 correspondence.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The Board recognizes that, as part of its duty to assist, VA is obligated to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant has a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may be associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's February 2012 remand, the RO scheduled the Veteran for a February 2012 VA examination to address his claimed hearing loss disorder and a March 2012 VA examination to address his claimed disability related to residuals of a fractured right jaw.  However, the Veteran failed to report to the latter and left the former before the examination could be completed.  Consequently, any information that may have been elicited in support of the Veteran's claims has not been obtained because of his unwillingness to cooperate.  The Board reminds the Veteran that the duty to assist in the development and the adjudication of claims "is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board has no recourse but to decide the appeal based on the evidence of record as the Veteran has not provided good cause for his failure to cooperate with the VA examinations.  See 38 C.F.R. § 3.655.  

In the instant case the Veteran has not alleged any failure to receive notification of his March 2012 VA examination.  In fact, according to a March 2012 VA oral surgery clinic note found on the computer Virtual VA system, the Veteran presented at the time scheduled for the VA dental examination but informed the staff such an examination was not needed.  According to this note, the Veteran claimed that the findings from his medical and dental evaluations were already part of his medical record and his rating could take place based on those records without further examination.  He also said that his attorney had told him not to have a dental radiograph.  However, the Board notes that the Veteran is not represented by an attorney or service representative in this appeal.  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing him with notice of his scheduled March 2012 examination and of providing him with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for his claim related to residuals of a fractured right jaw pursuant to 38 C.F.R. § 3.159(c)(4).  

In addition, in its February 2012 remand, the Board requested that the Veteran specify all private and VA medical care providers who currently treat him for any hearing loss, tinnitus, or right jaw disorder; however, the Veteran never responded.  See Wood, 1 Vet. App. at 193 (noting that a claimant cannot passively wait for help in those circumstances where he may or should have essential information).  The Veteran has refused to cooperate with VA on this remand in terms of completing examinations or obtaining additional evidence.  While VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove any of his claims.  

The Board also notes that the Veteran and the RO made efforts over the years to obtain what the Veteran considered were additional service treatment records.  These efforts included the Veteran completing a National Archives Form 13042 (Request for Information Needed to Locate Medical Records) in approximately May 2006 for Navy hospital records.  The Board is unaware whether such records ever existed.  None have been associated with the claims file and the Veteran stated in June 2001 that he did not seek medical treatment after a basic training injury.  

According to other information in the voluminous claims file, in March 1991 the Marine Corps furnished the Veteran with a copy of his service medical records.  In June 1995, the Commanding General at Parris Island wrote the National Personnel Records Center (NPRC) authorizing release of the Veteran's service treatment and personnel records.  The general wrote that the Veteran had informed him that his records had been flagged and could not be released unless authorized by a general officer.  The general also noted that the Veteran contended that the NPRC maintained a microfiche file related to his alleged injuries in service.  The general wrote that he also had no objections to the release of any microfiche file.  

A September 1995 letter from the service personnel branch indicated that the Veteran had sued the NPRC for a writ of mandamus for a microfiche copy of his record.  The letter informed the Veteran that his service records existed only in paper form and had been provided to him on numerous occasions over the past few years.  A February 1996 NPRC document indicated that the Veteran's service records only existed in paper form, that he had been provided these copies numerous times over the years, and that the number the Veteran considered a microfiche file was the number assigned to the Veteran's paper service and medical record.  

In April 2001, the Marine Corps provided the Veteran with copies of his personnel and medical file as well as unit diaries pertaining to service at the Marine Corps Recruit Depot at Parris Island where information pertaining to other individuals had been deleted.  There is no indication in the voluminous claims file that the Veteran ever submitted copies of these redacted unit diaries to VA or asked VA to request such copies.  March 2006 correspondence from the NPRC to the Veteran indicates that the Veteran did not believe he had received all of his service records when the Marine Corps provided him with copies on prior occasions.  Nevertheless, the Board is satisfied that both the Veteran and the RO have attempted to secure all of the Veteran's service treatment and personnel records over the years, that such are in the claims file, and that any further search for claimed missing service records would prove futile.  

Therefore, the Board finds that the duty to assist has been fulfilled in this appeal as service, VA, and private medical records relevant to these claims have been requested or obtained and the Veteran was scheduled for VA examinations concerning the service connection claims decided in this appeal.  The Board finds that there has been substantial compliance with all pertinent VA laws and regulations and that the available medical evidence is sufficient for an adequate determination of these claims.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The Veteran claims that his alleged disorders are related to what he has described as a personal assault during basic training when at least one drill instructor at Parris Island allegedly struck him with a pugil stick during bayonet practice.  He claimed that he suffered a fractured right jaw, a broken eardrum, and hearing difficulties as a result of the incident.  

In a June 2001 statement, the Veteran alleged that a staff sergeant hit him from behind with a bayonet, which broke his jaw and burst his eardrum.  He said that he did not receive medical treatment or an examination to find out what was the matter with him.  He also claimed that a staff sergeant pressured him because he was slow.  

Included in the record is an affidavit dated in January 2001 from C.C.H., a fellow recruit, who recalled that the Veteran was scared on occasion during basic training, but who did not recall any physical abuse or injuries to the Veteran.  

In affidavits dated in August and September 2005, Dr. A.L.T ., K.J.P., and C.L., fellow Marine recruits in 1978, assert that the Veteran was struck by a pugil stick during bayonet training and apparently injured because he was carried off and never returned to the platoon.  

The Veteran's enlistment examination dated in September 1977 showed normal hearing.  Service treatment records did not disclose any injuries during basic training.  A January 1978 treatment record noted that the Veteran was fitted for large ear plugs.  

A March 1978 form from a three-member Aptitude Board to the Commanding General at Parris Island indicated that the Veteran had not completed recruit training, but that his general qualifications did not warrant retention in service and that he should be discharged by reason of unsuitability.  It was noted that he was not in need of hospitalization.  

A March 1978 note from the branch clinic at the Parris Island recruit depot upon separation noted the Veteran had no defects that would disqualify him from active duty or entitle him to disability benefits.  It was noted that the only injuries or illnesses suffered while on active duty were constipation, a viral syndrome, and a NPU evaluation.  The latter noted inadequate behavior with an immature personality.  He was discharged as unsuitable.  

In addition, Marine Corps officials corresponded with then U.S. Senator Sam Nunn in January and August 1994.  They assured him no evidence existed to substantiate the Veteran's allegation that he was ever struck in the jaw by another service member.  

Post-service, correspondence from Dr. M.A.P. dated in October 1989 noted that the Veteran reported a history of sustaining a hard, blunt injury to the right mandible in 1978 while in service and that this history was consistent with his diagnosed temporomandibular syndrome (TMJ).  An October 1989 treatment record noted the Veteran's ear ached and popped, that sometimes he got dizzy, and that his jaw was out of line.  A parenthetical notation recorded an "old marine injury."  

May 1993 VA treatment records noted that the Veteran complained of decreased hearing in his right ear, tinnitus, right ear drainage, and an earache.  The Veteran related that he had been told that he had a 50 percent loss of hearing in his right ear.  On examination, the right ear canal was clear.  It was noted that the Veteran reported a history of trauma to the right ear while in service.  

A June 1995 VA treatment record noted the Veteran told the examiner that his right jaw and eardrum were damaged 15 years before.  

A February 1996 VA treatment record revealed that the Veteran presented with a history of a 1978 injury in which he claimed his jaw was fractured on the right side and his eardrum ruptured.  He complained of persistent pain and malocclusion since.  X-ray studies showed no evidence of fractures on the right side of the jaw where the Veteran claimed the injury occurred.  He told the examiner that the injury was nearly 20 years ago.  The examiner could not determine if the malocclusion in the jaw was congenital or related to the Veteran's service.  

An April 1998 VA treatment record noted a three-day history of earache and mild tinnitus.  Diagnosis was otitis media with no findings as to his tinnitus complaint.  

September 1999 correspondence of Dr. E.C.B., a private neuropsychiatrist, indicated that the Veteran complained of a busted eardrum and broken jaw related to an incident in service in 1978 and constant dizziness.  

An April 2001 record from a social worker affiliated with the practice of Dr. E.C.B. stated that the Veteran reportedly, while in service, was involved in an accident which left him with a busted ear drum and a broken jaw which resulted in a loss of equilibrium.  

R.L.C, Ph.D., a VA psychologist, wrote a letter on the Veteran's behalf in October 2001 concerning his claim for PTSD.  In it, the psychologist stated that the Veteran was abused and harassed by Marine drill instructors because of his pulmonary deficiency and inability to perform during basic training.  Dr. R.L.C. also said that this personal harassment resulted in a broken jaw and a burst right eardrum.  

In a March 2003 signed statement, the Veteran claimed that he was struck by a drill instructor which caused his broken jaw and a busted eardrum.  

In a January 2004 signed statement, Dr. E.C.B., the Veteran's neuropsychiatrist, stated that the Veteran described a rigorous Marine Corps training which required loud chanting in the form of screaming and hollering in each others' ears and target practice on the rifle firing range where he used a M16 assault rifle and 45-caliber pistols.  Dr. E.C.B. said that the loud noise of firing weapons caused the Veteran loss of hearing.  Dr. E.C.B. also related that the Veteran told him that during bayonet combat training the Veteran was used as a demonstration device and, while standing at attention, suffered a busted eardrum and a broken jaw by his cadre instructor.  

A June 2004 private medical record of Dr. C.F.S. noted the Veteran's complaint of chronic tinnitus.  The Veteran related a history of head trauma and exposure to gunfire while in service.  He was referred to an otolaryngologist and it was noted that the Veteran might need a hearing aid.  In June 2004 he was also administered a private "automatic" hearing test.  It appears doubtful that the audiogram findings were in pure tone thresholds as the exact same decibel level was recorded in each ear for four of the five frequencies.  

An April 2005 private medical record of Dr. C.F.S. revealed that he had been treating the Veteran for more than eight years and that the Veteran was currently being treated for hearing loss, pulmonary atelectasis, and other conditions not on appeal.  There was no mention of tinnitus, a fractured right jaw, or a broken eardrum.  

July 2006 correspondence from Dr. E.C.B. to VA stated that the Veteran reportedly suffered abuse and treatment by Marine drill instructors because of his inability to perform and maintain progress during basic military combat training.  He stated that this abuse and harassment resulted in a broken jaw and a busted right eardrum.  

The Veteran underwent a VA audiological examination in February 2012 at the Board's request in relation to his service connection claims for hearing loss, tinnitus, and a broken eardrum disorder.  Unfortunately, according to the examiner, the Veteran did not cooperate and left the appointment.  A tympanometry was attempted on the right ear, which revealed normal mobility and pressure.  However, the Veteran removed the tip and left the sound booth commenting that this made his head hurt and that he was not going to continue with the test because he did not want anything in his ears.  The Veteran claimed that information in his chart would have to be used to decide his disability.  

Therefore, there is no measurement of pure tone thresholds in decibel levels at the frequencies indicated in VA regulations to determine if the Veteran has a current hearing loss disability.  However, the examiner reviewed the claims file and indicated that the June 2004 private "automatic" hearing test was not a valid test of hearing because the patient controls the level of the stimulus and there is no examiner involved.  The Veteran did report recurrent tinnitus with onset in 1978 after a staff sergeant broke his jaw.  

The VA audiological examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss or tinnitus without resort to speculation because the Veteran would not cooperate for the audiological examination.  

Information in the claims file indicates that the Veteran failed to report for a VA dental examination, as requested by the Board's February 2012 remand, which was scheduled for a date in March 2012.  

Hearing Loss

The Veteran seeks service connection for hearing loss with tinnitus as a result of service.  For adjudication purposes, the Board will split this claim in two and discuss the hearing loss claim in this section and the claim for tinnitus in the following section.  The Veteran contends that he suffered hearing loss as a result of his exposure to loud noise on the firing range in service and as a result of being struck about the head by a drill instructor during basic training.  

Regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, as appropriate.  38 C.F.R. § 3.655(a) (2011).  

Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  

While the Veteran appeared for his scheduled audiological examination, he failed to cooperate because he said that he did not want anything in his ears.  The Board does not find that the Veteran has provided good cause for aborting the examination because it was to cover his claims for a broken eardrum, hearing loss, and tinnitus.  As this service connection claim for hearing loss is one for original compensation, the Board will decide the issue on the basis of the evidence of record-an outcome the Board notes that the Veteran himself invited when he left the February 2012 audiological examination.  

Hearing loss is a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that a current hearing loss disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley, 5 Vet. App. at 159.  Regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

Based on the evidence of record, the Board finds that service connection for hearing loss is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  As noted above, there are only two hearing tests found in the claims file: the Veteran's September 1977 enlistment audiological examination and a June 2004 private "automatic" hearing test.  The enlistment examination showed normal hearing.  The February 2012 VA audiological examiner noted that the June 2004 private "automatic" hearing test was not valid for measuring hearing under VA regulations because the patient controls the level of stimulus and an audiological examiner is not involved.  The VA examiner thus has provided a persuasive explanation of what appeared to be unusual test readings in June 2004 and how four of the tested frequencies in one ear could register at the same decibel level.  

Perhaps a current hearing loss disability could have been shown if the Veteran had cooperated with the February 2012 VA examiner and not left the examination before his claimed hearing loss was tested.  His lack of cooperation with the February 2012 examiner leaves the Board no choice but to find that the current evidence of record fails to show a hearing loss disability as required by VA regulations.  

Although there is a suggestion of exposure to acoustic trauma during basic training and notations of hearing loss in post-service private medical records, proper audiometric testing demonstrating that the required level of hearing loss as required under 38 C.F.R. § 3.385 to constitute a disability is not present due to the Veteran's failure to cooperate with the February 2012 VA examiner.  In the absence of proof of a present hearing loss disability under 38 C.F.R. § 3.385 there can be no valid claim.  See Degmetich, 104 F.3d at 133.  Therefore, service connection for hearing loss is not warranted.  

The evidence of record also does not show that the Veteran was diagnosed with a hearing loss disability within one year following his separation from service in 1978; as such, service connection for hearing loss on a presumptive basis also is not warranted in this case.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Tinnitus

The Veteran originally sought service connection for hearing loss with tinnitus and contended that he suffered hearing difficulties as a result of his exposure to loud noise on the firing range during basic training and as a result of being struck about the head by a drill instructor during basic training.  

The Board's review of the medical and lay evidence of record noted above indicates that the Veteran's current tinnitus is due to service and, thus, service connection is warranted for this claim.  

The Veteran is competent to report his symptoms and observations such as pain, numbness, and tinnitus.  The Court has specifically indicated that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include varicose veins, tinnitus, and flat feet.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

In such cases, where the Veteran is competent to provide lay evidence that he currently has a tinnitus disorder, the Board is within its province to weigh that evidence and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that during his February 2012 VA audiological examination the Veteran reported recurrent tinnitus with onset in 1978.  Private records dated in May 1993, April 1998, and June 2004 also reveal that the Veteran complained about mild or chronic tinnitus since service.  Therefore, the Board concedes that the Veteran does indeed have a current tinnitus disability.  

As the Veteran is competent to offer evidence of the presence of tinnitus and its continuity over the years, and as tinnitus is so often a subjective complaint, the Board finds that there is credible evidence related to tinnitus in this case.  Although available service treatment records do not reflect any complaint of, or treatment for, ringing in the ears during the Veteran's short period of active duty, the Veteran has provided credible evidence of being struck in the head by a drill instructor during basic training and of acoustic trauma during service.  Three affidavits from fellow Marine recruits in 1978 substantiate that the Veteran was struck by a pugil stick during bayonet training and apparently injured, although none of these service buddies knew or stated what those injuries were.  There is no evidence in the claims file contradicting that the Veteran was indeed injured in some fashion during basic training.  Furthermore, Dr. E.C.B. noted in a January 2004 statement that the Veteran underwent rigorous Marine Corps training which required loud chanting in the form of screaming and hollering in each others' ears as well as target practice on the rifle firing range where the Veteran used a M16 assault rifle and 45-caliber pistols.  Again, there is no contradiction in the claims file of the Veteran's reported exposure to acoustic trauma while in basic training, as recorded by Dr. E.C.B.  

Thus, the Board finds that the evidence of record is sufficient to establish inservice incurrence of tinnitus due either to acoustic trauma on the rifle range or due to a head injury when he was hit in the head by a drill instructor during basic training.  The Veteran's service treatment records are silent as to any documented hearing loss or tinnitus disorders during service.  However, the Board finds that the Veteran's lay evidence of exposure to loud noise during service from training on the rifle range is competent and credible evidence to show in-service occurrence of acoustic trauma.  His service activities as a trainee in boot camp are capable of lay observation and are consistent with his duties.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  The credible evidence reported by the Veteran is in part corroborated by the affidavits of his three service comrades and Dr. E.C.B.'s January 2004 statement.  

After reviewing the lay and medical evidence of record, the Board also finds that the preponderance of the evidence is, at the very least, in equipoise as to whether the Veteran's current tinnitus disorder is the result of service.  The February 2012 VA examiner never offered a nexus opinion regarding tinnitus, although the Veteran has consistently maintained that his tinnitus was due to service.  While the February 2012 VA examiner reported the Veteran's recurrent tinnitus, she declined to offer a nexus opinion after the Veteran terminated the examination during a tympanometry of the right ear and before any claimed hearing loss was measured.  Her examination report failed to mention any evidence of acoustic trauma in service or the claimed injury to the head by a pugil stick during basic training.  

However, the Board notes that the February 2012 VA examiner did not review any records.  To the Board's knowledge, the VA examiner was unaware of the evidence of acoustic trauma in service found in Dr. E.C.B.'s January 2004 statement.  The Board, resolving all doubts in favor of the Veteran, finds that a nexus has been established between the Veteran's tinnitus and service and grants service connection for tinnitus.  

Residuals of Fractured Right Jaw

The Veteran seeks service connection for residuals of a fractured right jaw.  In his written submissions, he contends his jaw was injured during basic training when he was struck in the head with a pugil stick by a drill instructor.  

As previously noted, the Board remanded the Veteran's claim in February 2012 for the purpose of providing him with a VA examination to expressly assess whether he suffered from any current residuals of a fractured right jaw and, if so, the etiology of those residuals.  The RO scheduled such an examination for a date in March 2012.  Nevertheless, the Veteran failed to report for that examination.  

VA regulations provide that when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report to an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  

In this case, the Veteran informed the C & P staff such an examination was not needed.  According to a note found on the Virtual VA system, the Veteran claimed that the findings from his medical and dental evaluations were already part of his medical record and his rating could take place based on those records without further examination.  He also said that his attorney had told him not to have a dental radiograph.  There are statements from the Veteran found in the claims file that suggest he now believes that the Court granted him service connection for all his claims then on appeal in March 2011, but this does not explain why he reported to a mental examination and an audiological examination in February 2012 but not to the March 2012 dental examination.  Consequently, the Board finds that the Veteran has not provided good cause for his failure to attend the March 2012 examination.  38 C.F.R. § 3.655(a).  

When, as here, a Veteran fails to appear for an examination scheduled in conjunction with a claim for original compensation, the Board is required to adjudicate that claim on the basis of the evidence of record, as opposed to summarily denying it.  38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565 (2009); Shipwash v. Brown, 8 Vet. App. 218 (1995).  Accordingly, the Board will now assess the merits of the Veteran's claim for residuals of a fractured right jaw based on the evidence of record, summarized above.  

Based on the evidence of record, the Board finds that service connection for residuals of a fractured right jaw is not warranted.  The Board notes that various post-service lay and medical statements found in the record referred to a broken jaw or suggest that the Veteran suffered a broken jaw when he was struck by a drill sergeant in service.  However, a February 1996 VA treatment record referred to an X-ray study which showed no evidence of fractures on the right side of the jaw where the Veteran claimed the in-service injury had occurred.  The examiner noted complaints of pain and malocclusion, but indicated she could not determine if the malocclusion in the jaw was congenital or related to the Veteran's service.  This examiner stated that further investigation would be needed before a conclusive opinion could be worked out.  

The Veteran's failure to appear for his scheduled March 2012 VA examination prevented that further investigation and the provision of a conclusive opinion.  Consequently, there is no medical opinion on whether the 1996 X-ray study indicated the Veteran did not have any current jaw disability or residuals.  The 1996 X-ray study alone does not prove that the Veteran's jaw was not broken 18 years before.  As noted elsewhere in this decision, the Veteran has provided credible evidence of an injury to the head by a drill instructor during basic training.  Perhaps current residuals of a fractured jaw related to service could have been shown if the Veteran had appeared for his scheduled March 2012 VA examination.  His lack of cooperation leaves the Board no choice but to find that the current evidence of record fails to show any disability involving residuals of a fractured right jaw which is related to service.  Consequently, service connection for residuals of a fractured right jaw must unfortunately be denied.  

The Board is sympathetic to the Veteran's contentions that he has suffered from residuals of a fractured right jaw that are related to his active service.  Lay evidence is one type of evidence that the Board must consider when a veteran seeks disability benefits.  38 C.F.R. § 3.307(b).  The Veteran is certainly competent, as a lay person, to report symptoms of which he has personal knowledge, in this case the occurrence of pain and malocclusion in 1996, and in this regard the Board finds his account credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, the Veteran, as a lay person, is not competent to give a medical opinion on the diagnosis, or causation of any residuals of a jaw fracture.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of a fractured right jaw.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board has considered the benefit of the doubt rule, but finds that, as the preponderance of the evidence is against the claim for service connection, the benefit of the doubt rule is not for application, and the claim must be denied.  Id.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for residuals of a fractured right jaw is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Concerning the Veteran's claim for service connection for a broken eardrum, it was noted above that the Veteran aborted his February 2012 VA audiological examination when the examiner attempted a tympanometry on the right ear.  The VA examiner noted that the tympanometry revealed normal mobility and pressure.  However, the VA examiner failed to explain whether this finding meant that the Veteran does not have a current broken or perforated right eardrum or residuals thereof.  Complete development of this claim requires that the Board request a nexus opinion in this matter.  Therefore, on remand the RO/AMC shall contact the February 2012 VA audiological examiner, or in her absence a qualified VA audiologist, to clarify whether her finding of normal mobility and pressure when a tympanometry was attempted on the right ear demonstrates or rules out that the Veteran currently has a perforation of the right tympanic membrane or residuals thereof.  If it is found that the Veteran has a right tympanic membrane or residuals thereof, the physician should offer an opinion as to whether such is due to service, including the incidents described by the Veteran in service.

Concerning the Veteran's claim for service connection for a lung disorder, to include atelectasis, the Board notes that a VA physician stated that pulmonary function test was done in February 2012 in conjunction with the Board's February 2012 remand.  The results, however, are not found within the temporary folder associated with the claims file or on the computer Virtual VA system.  The missing results are problematic in this case because when the Veteran presented for his March 2012 VA full respiratory examination he reported that he had already completed a prior respiratory examination, that a respiratory examination is already a part of his medical records, that a decision had already been made by the Court, and that a rating can take place based on his prior respiratory examination without a new examination.  He declined another chest X-ray and stated that prior X-ray studies have already been completed and are part of his records.  

The Board wishes to correct the Veteran's erroneous interpretation of the Court's March 2011 decision.  In March 2011, the Court did NOT grant the Veteran service connection on his remaining claims, but remanded them to VA for further development so that VA could properly determine IF he was indeed entitled to be service connected for each claim still on appeal.  

The Veteran essentially contends that his congenital or preexisting atelectasis was aggravated during his brief period of active duty.  In its February 2012 remand, the Board found that the Veteran was entitled to a VA examination and medical opinion to resolve the issue of entitlement to service connection for a lung disorder, to include atelectasis.  The Board explained then that the claims file contained medical or lay evidence indicating that the Veteran had a lung disorder which preexisted his brief period of military service.  For example, an October 2001 letter from a VA psychologist reported that the Veteran was born with underdeveloped lungs.  A September 1999 report from his private neuropsychiatrist noted that the Veteran was placed in an incubator for nine months, had a low birth weight, and a 3/4" lung.  

To properly decide this claim, VA must obtain a medical examination and medical opinion to determine the etiology of all current lung disorders found.  Therefore, on remand the RO/AMC shall associate with the claims file the results of the pulmonary function test done in February 2012 and provide the Veteran another opportunity to undergo a full VA respiratory examination.  The Veteran is warned, however, that failure to attend this rescheduled examination will mean his service connection claim for a lung disorder will have to be adjudicated based on the evidence of record.  See 38 C.F.R. § 3.655.  This means that service connection for this claim could be denied if the Veteran does not cooperate with a full respiratory examination.  

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board notes that the Veteran appeared for his February 2012 VA mental examination.  In her report, the VA examiner explained that the Veteran's symptoms were not consistent with a diagnosis of PTSD.  However, she also diagnosed schizotypical personality disorder and found that the Veteran had an anxiety disorder secondary to the schizotypical personality disorder.  The VA mental examiner opined that the Veteran's anxiety disorder was less likely than not caused by or incurred during service.  In giving this opinion, she failed to address in her rationale the Veteran's lay assertions as to the events he claims to have happened in service and why these events did not lead to a current psychiatric disorder, including an anxiety disorder.

The Board also notes that the examiner suggest that the Veteran had a psychiatric disorder prior to service.  The Board finds that what is missing in the opinion is whether there is clear and unmistakable (undebatable) evidence to support a finding that a psychiatric disability existed prior to service and that it was not aggravated by service.

In addition, the VA mental examiner stated that the Veteran's personality disorder and anxiety disorder were less likely than not related to his diagnosed lung condition.  However, the Board had requested in its February 2012 remand that if it was determined that a lung disorder did not cause a psychiatric disorder, then the VA examiner was to state whether a current lung disorder aggravates any psychiatric disorder found.  As the February 2012 VA mental examiner failed to answer any question of aggravation, and VA has yet to determine if the Veteran manifests a current respiratory disorder which is related to service, the Board cannot decide at present the Veteran's service connection claim for an acquired psychiatric condition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that compliance by the Board or the RO with remand directives is neither optional nor discretionary, and where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The claims file shall be forwarded to the February 2012 VA audiological examiner for clarification whether results of that aborted examination, namely a finding of normal mobility and pressure when a tympanometry was attempted on the right ear, demonstrate that the Veteran has a perforation of the right tympanic membrane or residuals thereof (claimed as a broken eardrum).  If so, the examiner should state whether it is at least as likely as not (i.e. at least a 50-50 probability) that such is related to service, including the incidents described by the Veteran.

If the February 2012 VA audiological examiner is not available, then another VA audiologist should be forwarded the claims file and asked to address the above.  

2.  The RO/AMC shall associate with the claims file the report and results of the February 2012 VA pulmonary function test.  

3.  The RO/AMC shall then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any claimed lung disorder, or atelectasis.  The claims file, including the results of the February 2012 pulmonary function test, must be made available to the examiner for review.  The examiner should comment on the results of the February 2012 pulmonary function test.  All tests deemed necessary by the examiner, including any chest X-rays, should be undertaken.  Based on the examination and record review, the examiner should:

(a)  Determine whether the Veteran has what is considered a congenital lung defect as evidence in the file indicates he was born with underdeveloped lungs.  If a congenital defect is found, state whether it was subject to a superimposed disease or injury in service.  If so, please identify the superimposed disease or injury.  To facilitate making this important determination, the claims file, including a complete copy of this remand, must be made available to the designated examiner for a review of the pertinent medical and other history.  

(b)  If it is determined that the Veteran has an acquired lung defect, the examiner should state (1) whether there is clear and unmistakable (undebatable) evidence that the Veteran had a preexisting service lung disorder and (2) whether there is clear and unmistakable evidence that such lung disorder was not aggravated by service (i.e., did not increase in severity beyond the normal progress of the disease in service).  If clear and unmistakable evidence is found as to any factor, the examiner should identify such evidence used to come to these conclusions.  

(c)  The examiner also should identify all diagnosed disabilities of the lungs.  In this regard, the examiner should comment on the diagnoses of record, including any atelectasis.  For each diagnosis found on examination or in the record, the examiner should state whether it is a congenital defect/disease or an acquired disease.  If it is an acquired disease, the examiner should state whether it is at least as likely as not (i.e. at least a 50-50 probability) that such disease was a result of his service or any incident thereof, including training exercises.  The examiner should review the Veteran's assertions concerning his activities of service and should obtain a detailed history from the Veteran concerning his duties in service when addressing the above medical question.  

(d)  If any diagnosis is considered a congenital defect, the examiner is asked to indicate whether there was a superimposed disease or injury on the congenital defect during service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.  

(e)  If any diagnosed lung disorder is considered to have existed prior to service, state whether such diagnosed lung disorder was aggravated (i.e. increased in severity) beyond the normal progress of the disease in service.  Please give a complete rationale to support the opinion given.  

(f)  The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  Thereafter, the claims file shall be forwarded to the February 2012 VA mental examiner for clarification of her opinion.  The VA examiner is requested to review the claims file and any notes from her examination in February 2012.  In addition, she is requested to provide the following opinions:  

(a)  The examiner should state (1) whether there is clear and unmistakable (undebatable) evidence that the Veteran had a psychiatric disability which pre-existed service, including an anxiety disorder and (2) whether there is clear and unmistakable (undebatable) evidence that such psychiatric disorder was not aggravated by service (i.e., did not increase in severity beyond the normal progress of the disease in service).  If clear and unmistakable evidence is found the examiner should identify such evidence used to support such conclusions.  

(b) If the answer posed in paragraph (a) is negative, state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran currently has a psychiatric disorder, including anxiety, depression and/or a bipolar disorder which is related to service.  In addressing this, the physician should acknowledge the Veteran's report of inservice events and find them credible for the purposes of providing this opinion.

(c)  If it is determined that the Veteran is entitled to service connection for a lung disorder, then the February 2012 VA mental examiner is asked to comment whether any service-connected lung disorder caused a psychiatric disorder.  If it did not cause a psychiatric disorder, state whether it aggravates (increases the severity of) the psychiatric disorder.  If so, the examiner should opine whether such aggravation (i.e., increase in severity) was beyond the normal progress of the anxiety disorder.  

(d)  If the February 2012 VA mental examiner is not available, then another VA clinical psychologist or psychiatrist should be forwarded the claims file and asked to respond to the questions posed in (a) and (b) of this section.  

(e)  The examiner must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  In discussing the evidence of record, the physician should comment on the diagnoses of depression and a bipolar disorder which are of record.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

5.  Thereafter, the RO/AMC shall take such additional development action as it deems proper with respect to the three remaining claims on appeal.  When the development requested has been completed, the issues on appeal should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


